         Case 3:18-cv-01094-WWE Document 39 Filed 05/07/19 Page 1 of 1




                                                        May 7, 2019

The Honorable Warren W. Eginton
United States District Court for the District of Connecticut
915 Lafayette Boulevard – 2nd Floor Annex
Bridgeport, Connecticut 06604               VIA CM/ECF

Re:    NAACP, et al. v. Merrill, et al. – Request for Status Conference
       Docket No.: 3:18-cv-01094-WWE

Dear Judge Eginton:

        In addition to the grounds contained in Plaintiffs’ Motion for Status Conference, Doc. 38,
Plaintiffs would like to call the Court’s attention to Kalson v. Paterson, 542 F.3d 281, 286-87 (2d
Cir. 2008). Kalson suggests that the three-judge court requirement of 28 U.S.C. § 2284 is a
jurisdictional requirement that cannot be waived even where, as here, no party has requested a
three-judge court. See 542 F.3d at 286-87.

        Plaintiffs believe that an early status conference to discuss this issue would be helpful,
particularly in light of the pending interlocutory appeal.



                                                      Sincerely,



                                                      David N. Rosen



DNR/att
cc:   All Counsel (via CM/ECF only)
